t c memo united_states tax_court talbot matthew almquist and rula almquist petitioners v commissioner of internal revenue respondent docket no filed date ps claimed a deduction for rental real_estate losses on their schedule e supplemental income and loss for two rental real_estate properties r determined that ps were not real_estate professionals and issued a notice_of_deficiency disallowing a current deduction for the claimed rental real_estate losses r also determined an sec_6662 accuracy-related_penalty held ps are unable to currently deduct their losses from their rental real_estate activity pursuant to sec_469 because they did not meet the passive_activity_loss exception for a rental real_estate_professional held further ps are liable for the sec_6662 accuracy- related penalty talbot matthew almquist and rula almquist pro_se kris h an for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of a deficiency in income_tax respondent determined for petitioners’ tax_year petitioners timely filed a joint federal_income_tax return for the tax_year that was prepared for them by their certified public accounting firm of marks devine respondent issued a notice_of_deficiency on date for the tax_year disallowing a deduction for petitioners’ losses from their rental real_estate activity as passive and determining an accuracy- related penalty under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 code as amended and in effect for the taxable_year at issue all rule references are to the tax_court rules_of_practice and procedure after concessions by the parties the only issues for decision are whether petitioners’ real_estate loss of dollar_figure reported on schedule e supplemental income and loss for the tax_year is subject_to the passive loss limitation under sec_469 and whether petitioners are liable for the sec_6662 accuracy-related_penalty findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by reference at the time the petition was filed petitioners resided in encino california general background talbot matthew almquist worked as an executive at oakwood worldwide oakwood a k a r b realty group for over years including the tax calendar_year while working for oakwood mr almquist managed rental buildings and oversaw employees since mr almquist and rula almquist have owned and managed from one to three rental properties of their own the parties agree that petitioners did not receive the unreported capital_gain of dollar_figure that was determined in the notice_of_deficiency petitioners incurred a capital_loss of dollar_figure for the taxable_year and petitioners are entitled to a mortgage interest_deduction of dollar_figure reported on schedule a itemized_deductions for the taxable_year petitioners’ occupations in mr almquist worked as the vice president of operations for oakwood and received a salary of dollar_figure in mr almquist estimated that he spent no more than hours a week working for oakwood and that over the course of the year he worked between and hours petitioners did not provide any paperwork from oakwood or other documents supporting mr almquist’s claim that he worked no more than to hours in for oakwood mr almquist continued to work for oakwood until when his job was terminated and he was provided with a severance check for dollar_figure in mrs almquist worked as an operations manager for archstone communities llc archstone mrs almquist oversaw archstone’s properties buildings and apartments rental properties in petitioners owned two rental real_estate properties one of their rental properties is in indio california indio property petitioners’ home in oakwood california is approximately miles from indio california the indio property is an approximately big_number square-foot residence purchased new in petitioners rented the indio property out to beverly humphrey in and all dollar amounts are rounded to the nearest dollar renewed the lease from january through date for dollar_figure a month mr almquist maintained the indio property which although purchased new did not come with the amenities needed to rent it as a furnished apartment accordingly he spent considerable time preparing it for potential renters some of the preparation activities included replacing the air conditioner condenser landscaping the yard posting ads and making sure the property had sufficient furnishings the other rental property is in naples florida naples property the naples property was constructed in and is approximately big_number square feet in size on date petitioners hired naples realty services inc realty to find possible renters for the naples property in petitioners did not visit the naples property petitioners rented out the naples property to one renter starting date for one year realty collected the dollar_figure per month rent from the renter withheld its fee and then forwarded the remaining rent to petitioners both of petitioners’ properties were furnished and were intended to be rented out as fully furnished units generally renting furnished residential property requires more upkeep and time than renting unfurnished residential property because the furnished property should be equipped with reasonable appliances furnishings and necessities for the renters renters and potential renters faxed correspondence to an electronic fax number then the correspondence was automatically forwarded to mrs almquist’s email address mr almquist had access to mrs almquist’s email and he worked on the rental property business using her email documentation of the hours worked petitioners provided one calendar and two different logs describing the hours worked on the rental properties at the start of respondent’s examination of petitioners’ tax_return petitioners created the calendar from very brief cryptic notes in mr almquist’s personal spiral notebook daily records he did this about a year after the fact long after the asserted work was completed the calendar’s short notes about the days mr almquist worked on the rental properties occasionally included the hours worked as respondent’s revenue_agent requested that this information be included when petitioners prepared the calendar mr almquist contends that the calendar was created on the advice of petitioners’ certified_public_accountant and was as noted purportedly based on mr almquist’s daily record handwritten notes petitioners did not provide the purported supporting handwritten notes to the court more than a year after the work was completed petitioners also created the first log purportedly based on the calendar documents and emails the first log listed the hours mr almquist spent working on the properties and a brief description of the type of work he performed that log indicated that mr almquist worked hours on the indio property and hours on the naples property the first log also indicated that mr almquist spent another hours looking for investment properties and attending open houses other than the calendar prepared after the audit started petitioners did not provide any of the purported supporting documents or emails to the court mr almquist explained w e’ve moved twice since then so i can’t find the original spiral but you know it was transferred to this which then was transferred to the final document after a meeting with a revenue_agent petitioners created a second log listing additional time allocated to the activity mr almquist contends that the second log lists more hours because it included additional activities such as craigslist ads and emails he did not previously include as well as additional hours for his drive to the indio property petitioners contend the 280-mile round trip takes on average as much as six to seven hours because of los angeles traffic and gas stops this second greatly expanded log containing many more entries indicated that mr almquist worked hours on the indio property and hours on the naples property among the changes from the first log to the second log was a modification for date where the first log reported that mr almquist spent hours on the indio property but the second log reported that mr almquist spent a little over hours on the indio property petitioners did not provide the court with any of the purported new supporting documents or other emails for the later log opinion as a general_rule the commissioner’s determination in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the determination is improper see rule a 290_us_111 although sec_7491 may shift the burden_of_proof to the commissioner in specified circumstances petitioners have not established that they meet the requirements under sec_7491 and for such a shift consequently the burden_of_proof remains on petitioners deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to any claimed deductions rule a see 503_us_79 taxpayers are required to identify each deduction maintain adequate_records substantiate each deduction and show that they have met all requirements sec_6001 62_tc_834 sec_1_6001-1 income_tax regs i real_estate activity a taxpayer is generally allowed deductions for certain business and profit- seeking investment_expenses see sec_162 sec_212 sec_469 disallows a taxpayer’s deductions attributable to a passive_activity_loss for the taxable_year sec_469 defines passive_activity_loss as the amount if any by which-- a the aggregate losses from all passive activities for the taxable_year exceed b the aggregate income from all passive activities for such year passive_activity is defined as any activity which involves the conduct of any trade_or_business and in which the taxpayer does not materially participate sec_469 and b the code specifically provides that the term passive_activity also includes any rental_activity sec_469 the code then provides an exception from that rule for rental real_estate activity of a taxpayer who is engaged in a real_property_trade_or_business see sec_469 strict substantiation rules for deductions other than those subject_to sec_274 scrutiny may in some situations not present here be relaxed by the cohan_rule see 39_f2d_540 2d cir there is an additional exception for rental real_estate activity losses of a natural_person s however that exception does not apply here because the continued consequently the first issue is whether mr almquist was actively engaged in a real_property_trade_or_business real_estate_professional as provided in sec_469 a taxpayer qualifies as a real_estate_professional if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 and ii unless the taxpayer timely elects otherwise the taxpayer must satisfy the requirement of material_participation as applied separately to each rental real_estate interest sec_469 continued exception is completely phased out for taxpayers whose adjusted_gross_income agi equals or exceeds dollar_figure see sec_469 petitioners do not contend their agi was less than dollar_figure for or that any special phaseout rule applies therefore this exception does not apply in order for a taxpayer to make this election the taxpayer is required to attach a statement to his or her original federal_income_tax return stating an intention to make this election see sec_469 sec_1_469-9 income_tax regs petitioners asserted at trial and in their opening brief that they elected in their income_tax return to combine their rental real_estate properties as one activity respondent however did not respond or separately raise this issue in the notice_of_deficiency at the trial or in his opening brief rather respondent waited until his reply brief to bring up this matter we discuss infra why the court need not resolve this issue in determining whether a taxpayer performs more than hours_of_service in a real_property_trade_or_business any time spent as an employee performing real_estate activities is ignored except if the employee is also a owner as defined in sec_416 see sec_469 mr almquist does not contend that he was a owner of oakwood therefore any time spent managing property as oakwood’s employee is not included in determining whether mr almquist is a real_estate_professional petitioners do not contend that mrs almquist qualifies as a real_estate_professional in the case of a joint_return a spouse must separately satisfy the requirements of sec_469 to qualify as a real_estate_professional see sec_469 petitioners do not allege nor does the record support that mrs almquist spent any time on the rental properties that should be included in determining whether there was material_participation therefore any time mrs almquist spent working on the rental properties is not included in determining whether mr almquist qualifies as a real_estate_professional all of a taxpayer’s real_property_trade_or_business activity is taken into account in determining whether the 750-hour requirement is satisfied see fowler v commissioner tcmemo_2002_223 slip op pincite a real_property_trade_or_business is defined in sec_469 as any real_property development redevelopment construction reconstruction acquisition conversion rental operation management leasing or brokerage trade_or_business this list does not include any research or other preparatory activities the regulations provide that the extent of an individual’s participation in an activity may be established by any reasonable means sec_1_469-5t temporary income_tax regs fed reg date contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries id although reasonable means may be interpreted broadly a postevent ‘ballpark guesstimate’ will not suffice 135_tc_365 citing bailey v commissioner tcmemo_2001_296 and goshorn v commissioner t c memo petitioners introduced a calendar containing cryptic brief notes about the work completed on the two rental properties the calendar occasionally stated some of the hours mr almquist purportedly worked petitioners purportedly created the first log using the calendar supporting documents and emails however other than the calendar petitioners did not supply the court with any of the purported supporting documents or emails even if this court were to accept petitioner’s calendar and first log as accurate mr almquist would still not qualify as a real_estate_professional because the first log shows that mr almquist spent only hours on the indio property hours on the naples property and hours on investment_property combined these would account for hours worked on real_estate property which would only be enough for the hour requirement petitioners have not shown that mr almquist spent more than one-half of his trade_or_business personal service time in a real_property_trade_or_business in which he materially participates as required by sec_469 mr almquist estimated that he spent somewhere between and hours working at oakwood if this court were to accept mr almquist’s assertion and generously place him at the low end of his estimate of hours worked at oakwood mr almquist would still not qualify as a real_estate_professional petitioners contend that this court should look past the fact that petitioners did not provide any supporting documentation of the hours mr almquist worked should ignore petitioners’ calendar and first log and should look only to the second log in determining whether mr almquist is a real_estate_professional we again emphasize that the court was not provided any of the purported supporting documentation or email and was provided only petitioners’ self-serving testimony we are not required to accept such self-serving testimony and we are not willing to rely on that testimony to establish petitioners’ position see 87_tc_74 see also chapman glen ltd v commissioner t c __ slip op pincite n date without any supporting documentation the second log created by petitioners over a year after the work was completed is nothing more than a postevent ‘ballpark guesstimate’ see moss v commissioner t c pincite therefore mr almquist does not meet the minimum requirements for a qualified_real_estate_professional accordingly petitioners’ rental real_estate activity shall be treated as passive and the claimed deduction relating to the passive_activity_losses is disallowed for the tax_year petitioners’ disallowed deduction is treated as a deduction or credit allocable to such activity in the next taxable_year see sec_469 at trial petitioners made a motion for attorney’s fees sec_7430 provides relief for a taxpayer seeking attorney’s fees if among other requirements the taxpayer is the prevailing_party we need not address the other requirements of sec_7430 because petitioners are not the prevailing_party sec_7430 generally provides that a taxpayer may qualify as a prevailing_party only if either the taxpayer has substantially prevailed with respect to the amount in controversy or has continued ii accuracy-related_penalty respondent bears the burden of production with respect to the sec_6662 accuracy-related_penalty see sec_7491 116_tc_438 in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or the addition_to_tax is appropriate sec_6662 imposes an accuracy-related_penalty equal to of the underpayment_of_tax respondent contends that petitioners are liable for the accuracy-related_penalty because of their negligence or alternatively because the underpayment is due to a substantial_understatement_of_income_tax see sec_6662 and we agree negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 continued substantially prevailed with respect to the most significant issue or set of issues presented or the taxpayer has made a qualified_offer to settle more favorable to the commissioner than what the commissioner actually achieved in certain circumstances qualified_offer_rule see knudsen v commissioner tcmemo_2013_87 at petitioners do not allege they qualify for the qualified_offer_rule this court has found that petitioners are not able to currently deduct the disputed deduction see rule c accordingly petitioners are not entitled to attorney’s fees income_tax regs a substantial_understatement is an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs respondent has met his burden of production respondent showed that the understatement exceeds of the tax required to be shown on the return which is greater than dollar_figure and we therefore need not decide whether petitioners were negligent or disregarded rules or regulations petitioners bear the burden of proving a defense to the penalty see higbee v commissioner t c pincite there is an exception to the sec_6662 penalty when a taxpayer can demonstrate that the taxpayer had reasonable_cause for the underpayment and acted in good_faith with respect to the underpayment sec_6664 sec_1_6664-4 income_tax regs a determination of whether a taxpayer acted with reasonable_cause is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id circumstances indicating that a taxpayer acted with reasonable_cause and in good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id reliance on the advice of a tax professional may but does not necessarily establish reasonable_cause and good_faith for the purpose of avoiding a sec_6662 penalty sec_1_6664-4 income_tax regs see also 469_us_241 reliance on an accountant or attorney as to a matter of tax law may be reasonable 135_tc_199 the right to rely on professional tax_advice however is not unlimited to avoid liability for a sec_6662 penalty on the basis of reliance on a tax professional a taxpayer must meet the following three requirements the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser's judgment 115_tc_43 aff’d 299_f3d_221 3d cir see also 425_f3d_1203 n 9th cir quoting with approval the above three-prong test aff’g 121_tc_89 in addition the advice must not be based on unreasonable factual or legal assumptions including assumptions as to future events and must not unreasonably rely on the representations statements findings or agreements of the taxpayer or any other person sec_1_6664-4 income_tax regs the fact that petitioners had an accountant prepare their returns does not in and of itself prove that they acted with reasonable_cause and in good_faith see neonatology assocs p a v commissioner t c pincite additionally petitioners’ failure to properly document the time spent performing rental_activity was detrimental to their ultimate effort to substantiate all of the time they spent on their rental property activity see sec_6001 sec_1_6001-1 income_tax regs this made it impossible for their accountant to have all the accurate information necessary to make an informed tax decision id the accountant relied on petitioners for an accurate representation of the amount of hours worked on their rental_activity however petitioners were unable to prove the purported hours worked petitioners have not proven reasonable_cause for their underpayment thus this court concludes petitioners are liable for the sec_6662 accuracy- related penalty the court has considered all of petitioners’ contentions argument requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
